Title: From Hannah Phillips Cushing to Abigail Smith Adams, 10 September 1805
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate September 10th. 1805.

I was much disappointed My Dear Madam in not having it in my power to see you again before we went to Newport & also in not calling on Mrs J Adams & Miss Johnston to have renewed my invitation to them that they would give us the pleasure of a visit this summer. I regret that I did not see them the day we were at Quincey; Delays are dangerous. Court held at Boston till Friy eveg prier to its opening on Mony at Newport so that the time was too short without our encroaching on the Sabbath, which is always an unpleasant circumstance. We were in hopes ere this to have seen Miss Smith here. Our family is a pleasant one in which I think she would pass her time agreeably; & nothing should be wanting in my power to render it so. Our Sister, Miss Cushing, & Mrs Bowers are passing the summer here. Neither of them you have seen. Mrs Jackson is spending a few weeks with us. We cannot be thankful enough that her health & spirits are entirely restored. She often speaks of & wishes much to see you & do my dear Friend gratify us all in favoring us with your company. Our family has been large but five will leave us this week.
I hope you have been blessed with health since we parted & that the remainder of your days may glide away without pain or sickness. Be so good as to write a line respecting it &c. Mr Cushing has his usual health & spirits. He wishes with me to be remembered with due regards to all the family.
H Cushing